EXHIBIT 21 Subsidiaries of United Community Banks, Inc. Subsidiary State of Organization United Community Bank Georgia United Community Insurance Services, Inc. Georgia Brintech, Inc. Texas Union Holdings, Inc. Nevada Union Investments, Inc. Nevada United Community Mortgage Services, Inc. Georgia United Community Development Corporation Georgia UCB North Georgia Properties, Inc. Georgia UCB Metro Properties, Inc. Georgia UCB Coastal Properties, Inc. Georgia UCB Tennessee Properties, Inc. Tennessee UCB North Carolina Properties, Inc. North Carolina United Community Real Estate, Inc. Georgia Owen Glen, Inc. Georgia United Community Metro Real Estate, Inc. Georgia UCBI Georgia Credits LLC Georgia United Community Capital Trust Delaware United Community Capital Trust II Delaware United Community Statutory Trust I Connecticut United Community Statutory Trust II Delaware United Community Statutory Trust III Delaware Southern Bancorp Capital Trust I Delaware United Community Risk Management Services, Inc. Nevada
